Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The means as claimed in claim 12 are all understood to either be feed or removal lines attached to the columns or respective inlets, such that as long as the streams are produced by the prior art the limitation is considered met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 recites “a substance quantity” and later “the substance quantity” which is considered indefinite as it is unclear what qualifies as a substance quantity and what substance is being referred.  For the purpose of examination, this limitation is interpreted that this is the feed stream composition.

Claim 4 recites “wherein the liquid nitrogen-equivalent quantity in each case is determined from 1.08 times the removed liquid oxygen quantity plus the removed liquid nitrogen quantity” which is considered indefinite.  This limitation is unclear what it is actually requiring and how his relates to determining anything in the system as it is unclear what quantity is being calculated, as there is not previously claimed “removed liquid oxygen quantity” or “removed liquid nitrogen quantity”.  The specification does not discuss this further, and for the purpose of examination, it is determine that the liquid nitrogen quantity is the mole % of liquid nitrogen in a respective stream.

Claim 6 recites “a substance quantity” which is considered indefinite as it is unclear what qualifies as a substance quantity and what substance is being referred.  For the purpose of examination, this limitation is interpreted that this is the feed stream composition.

The term “several” in claim 9 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, this limitation is interpreted to be more than one.
Claim 5 is rejected as being dependent upon a rejected claim.




Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the pressure level of the compressed stream is either at, above or below the first pressure level; however, these are the only possible options and as such the claim does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP2000258054), hereinafter referred to as Murata and Drnevich et al. (US Patent No. 5881570), hereinafter referred to as Drenvich and Alekseev (US PG Pub 20160370111), hereinafter referred to as Alekseev.

With respect to claim 1, Murata teaches a method for cryogenic separation of air using an air separation plant (Figure 1 with Figure 2 configuration) having a distillation column system which has a high-pressure column (high-pressure tower, paragraph 15) operated at a first pressure level, has a low-pressure column (low-pressure tower 2, paragraph 15) operated at second pressure level, below the first pressure level (as it is a high pressure tower it would operate at a higher pressure than the low pressure tower), and has a mass transfer column (mixing tower 3, paragraph 15) operated at a third pressure level (the tower would operate at a pressure, whatever pressure of which is a third pressure, as stream both from the HP column are depressurized 39 and to the LP column are depressurized 53 and 56 the pressure level would be different from both), wherein, in the mass transfer column, a liquid first fluid with a first oxygen content (liquid oxygen from the bottom of the HP tower having 98% is sent to the top of the mixing tower, paragraph 23) and a gaseous second fluid with a second oxygen content below the first oxygen content (liquid oxygen 33 at about 40%% oxygen is gasified and sent to the mixing column, paragraph 19), are subjected to mass transfer with one another, wherein a gaseous third fluid with a third oxygen content, reduced in relation to the first oxygen content, is removed from the mass transfer column and is at least partly discharged from the air separation plant (gas-liquid contact occurs between the reflux liquid and the rising gas producing 95% oxygen at the top of the column, paragraph 24), wherein a liquid fourth fluid with a fourth oxygen content, is removed from the mass transfer column (bottom liquid distillate 52 paragraph 25) and is at least partly fed into the low-pressure column (52 enters the LP tower 
a liquid fifth fluid with a fifth oxygen content, between the third and fourth oxygen contents, is removed from the mass transfer column  between a feed point for the first fluid and a feed point for the oxygen-enriched liquid, and is at least partly fed into the low-pressure column (liquid descending in the column is removed at 55, paragraph 25 and based on removal point would have a oxygen content between that of 48 and 52 and then is fed as stream 57 to the LP tower, paragraph 25), and the fifth fluid or the fraction thereof fed into the low-pressure column below the fourth fluid or the fraction thereof fed into the low-pressure column (57 has a lower entry point than 54).


Murata does not teach bottom of the column mixing of gaseous oxygen and bottom liquid of the mass transfer column and, by means of a condenser-evaporator, partly evaporated characterized in that a liquid stream which comprises at least a part of the oxygen-enriched liquid removed from the high-pressure column and at least a part of the bottom liquid from the mass transfer column is, in the condenser-evaporator, forced through an evaporation space by means of its own pressure and partly evaporated therein, where the fourth oxygen content corresponds to at least the second oxygen content.

Drenvich teaches the use of a bottom reboiler in a side column (220 in 221, Column 3, line 54) allows feed air to be condensed as well as results in a side column which produced an oxygen content 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching Drenvich to have provided a bottom reboiler in the mixing tower of Murata since it has been shown to combine prior art elements to yield predictable results whereby providing that stream would allow for the system to be able to provide cooling to the feed stream as well as produce a high purity oxygen from the mixing tower.

Further Alekseev teaches that the evaporation chamber of a condenser-evaporator can be constructed as a bath evaporator, falling-film evaporator, or forced-flow evaporator (paragraph 2).

Therefore it would have been obvious to one having ordinary skill to have when using a reboiler in the column of Murata as modified to have used a forced flow evaporator (identified by applicant as one that uses liquid which is forced through an evaporation space by it’s own pressure) based on the teaching of Alekseev since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success is obvious whereas there are three clearly identified types of condenser-evaporators in the prior art choosing a forced-flow evaporator from those three would be obvious as one having ordinary skill in the art would recognize that it would be chosen from one of the known ones.

With respect to claim 2, Murata as modified does not teach in which a previously compressed and cooled first quantity of air is cooled further, and at least partly liquefied, in the condenser-evaporator wherein the cooled and at least partly liquefied first quantity of air is then at least partly supplied to the distillation column system.  It should be noted that this is suggested by the modification in claim 1.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Drenvich to have when using a condenser-evaporator in the mixing column of Murata had a portion of the compressed (4) feed air pass through the condenser-evaporator before passing into the high pressure column since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the mixing column condenser-evaporator to partially condense the feed air would reduce the amount of cooling needed in the main heat exchanger while simultaneously using the heat of the feed air as it cools to provide for the evaporation energy to provide the separation in the mixing column bottom.

With respect to claim 3, Murata as modified teaches in which the compression of the first quantity of air prior to the at least partial liquefaction in the condenser-evaporator is performed to the first pressure level, to a pressure level above the first pressure level or to a pressure level below the first pressure level (as there are only 3 options, below, above, or at the same level, then any compression which is present achieves this).

With respect to claim 4, Murata as modified teaches in which a previously compressed and cooled second quantity of air is expanded to the second pressure level and fed into the low-pressure column (air is branched at 13, compressed again at 16, and cooled in 6 before being expanded at 20 and fed into low pressure column 2, paragraph 16 which means it would be expanded to the second pressure level).


With respect to claim 7, Murata as modified teaches in which a fraction of the liquid stream which comprises at least a part of the oxygen-enriched liquid removed from the high-pressure column the 

With respect to claim 8, Murata as modified teaches in which the first fluid is formed using bottom fluid from the low-pressure column (the first fluid is removed from the bottom of the column at 45).


With respect to claim 9, Murata teaches which the first fluid is formed using a liquid which is removed from the low-pressure column several theoretical or practical trays above the bottom (the stream 45, labeled as 45a in Figure 2 is removed several stages above the bottom, paragraph 32), wherein further liquid is removed from the bottom of the low-pressure column and discharged from the air separation plant (the stream 58 removed as a liquid is removed from the bottom and discharged after heating as 59).

With respect to claim 10, Murata as modified teaches in which bottom liquid is removed from the high-pressure column and is fed unchanged in substance composition into the low-pressure column (the stream is split in half to form 35/34 and as it is only a split, the composition would remain the same in each stream, and no other modification is made to composition between 34 and when it enters at 38, see Figure 1).

With respect to claim 12, Murata teaches an air separation plant (Figure 1, 2) having a distillation column system which has a high-pressure column (high-pressure tower 1, paragraph 15) configured for operation at a first pressure level, has a low-pressure column (low-pressure tower 2, paragraph 15) configured for operation at a second pressure level, below the first pressure level, and has a mass transfer column (mixing tower 3, paragraph 15) configured for operation at a third pressure level (the tower would operate at a pressure, whatever pressure of which is a third pressure, as stream both from 



Drenvich teaches the use of a bottom reboiler in a side column (220 in 221, Column 3, line 54) allows feed air to be condensed as well as results in a side column which produced an oxygen content (154 with a high purity, Clm 1).  High purity would be understood to be well above 40% by one having ordinary skill in the art.


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching Drenvich to have provided a bottom reboiler in the mixing tower of Murata since it has been shown to combine prior art elements to yield predictable results whereby providing that stream would allow for the system to be able to provide cooling to the feed stream as well as produce a high purity oxygen from the mixing tower.

Further Alekseev teaches that the evaporation chamber of a condenser-evaporator can be constructed as a bath evaporator, falling-film evaporator, or forced-flow evaporator (paragraph 2).

Therefore it would have been obvious to one having ordinary skill to have when using a reboiler in the column of Murata as modified to have used a forced flow evaporator (identified by applicant as one that uses liquid which is forced through an evaporation space by its own pressure) based on the teaching of Alekseev since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success is obvious whereas there are three clearly identified types of 

With respect to claim 13, Murata teaches the high-pressure column and the low-pressure column are connected to one another in a heat-exchanging manner by an evaporator (main condenser 7, paragraph 17, which would be understood to be a condenser-evaporator).

Murata does not teach the evaporator is falling film evaporator.

Alekseev teaches that the evaporation chamber of a condenser-evaporator can be constructed as a bath evaporator, falling-film evaporator, or forced-flow evaporator (paragraph 2).

Therefore it would have been obvious to one having ordinary skill to have when using a reboiler in the column of Murata as modified to have used a forced flow evaporator as the main condenser of Murata based on the teaching of Alekseev since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success is obvious whereas there are three clearly identified types of condenser-evaporators in the prior art choosing a forced-flow evaporator from those three would be obvious as one having ordinary skill in the art would recognize that it would be chosen from one of the known ones.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata/Drenvich/Alekseev and further in view of Abdelwahab et al. (US PG Pub 20160053764) 


With respect to claim 5, Murata teaches wherein one or more liquid products are removed from to a liquid nitrogen-equivalent quantity which corresponds to up to 3.5 mole percent of a substance quantity supplied overall to the distillation column system, wherein the liquid nitrogen-equivalent quantity is 

Drnevich teaches that a second compressor for compressing feed air (242) before expanding it (216) and feeding it to the low pressure column (216) compresses the feed air to a minimum of 100 psia before it is expanded and fed to the low pressure column (226) (Column 4, lines 55-66) which compression is above the maximum column pressure of the high pressure column (38 to 98, Column 3, lines 66-67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Drnevich to have in the second compressor (16) of Murata to have compressed the feed air to above the pressure of the high pressure column since applicant has placed no criticality on this limitation (indicating multiple pressure levels possible) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Murata does not teach the liquid oxygen which is removed is removed from the air separation plant as a liquid oxygen as it is evaporated prior to removal.

	Abdelwahab teaches that a portion of the liquid oxygen removed from the bottom of the low pressure column (91) can be recovered as a liquid product (paragraph 63). 

Therefor it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Abdelwahab to have prior to heating removed a portion of the liquid oxygen stream from the bottom of the low-pressure column as a liquid product since it has been .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata/Drenvich/Alekseev and further in view of Rauch et al. (US PG Pub 20140174123), hereinafter referred to as Rauch and further in view of Prosser (US PG Pub 20100242538), hereinafter referred to as Prosser.


With respect to claim 6, Murata as modified does not teach in which a previously compressed and cooled second quantity of air is expanded to the first pressure level and fed into the high-pressure column wherein the compression of the second quantity of air prior to the cooling thereof and expansion thereof to the first pressure level is performed to a pressure level which is above the first pressure level.

Rauch teaches that a further compressed feed stream (32) of air (Figure 1) can be expanded (76) and split and partially fed to the high-pressure column (78, paragraph 40-41).  This requires a second expansion (82) for the low-pressure column portion.
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field to have based on the teaching of Rauch to have expanded the stream in turbine (20) to the first pressure level and fed part of the stream to the high-pressure column and part to the low-pressure column after expansion in Murata since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown by Rauch that it is old and well known to provide multiple liquid air streams to multiple points in a distillation system to aid in the separation by providing multiple liquid air streams to multiple points on the distillation column and thus would have been obvious to have applied to Murata.



Prosser teaches that multiple nitrogen-rich pressurized products can be produced form a distillation column system including a lower pressure nitrogen (but still pressurized) stream (67) which constitutes less than 20 mole percent of the feed stream (196 mol/hr compared to 1000 mol/hr of streams 20 and 115, results in less than 20%, Table).  The withdrawn stream is separated from the overhead nitrogen of the higher pressure column and used after expansion (64) to provide feed cooling and removed as a product (see figure, paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have withdrawn a portion of the high pressure column overhead nitrogen, less than 20% of the mol% of the feed stream, based on the teaching of Prosser and expanded it and used it as to provide cooling to the feed stream and recover the stream as a low pressure (but still pressurized) nitrogen product since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing this additional stream would result in both another product created for use and additional internal cooling to the heat exchanger which would be obvious as it can be shown to be old and well known by Prosser.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata/Drenvich/Alekseev and further in view of Prosser.


With respect to claim 11, Murata as modified does not teach in which a nitrogen-enriched or nitrogen-rich fluid is removed in gaseous form from the high-pressure column and is then expanded by means of one or more expansion turbines.

Prosser teaches that multiple nitrogen-rich pressurized products can be produced form a distillation column system including a lower pressure nitrogen.  The withdrawn stream is separated from the overhead nitrogen of the higher-pressure column and used after expansion in a turboexpander (64) to provide feed cooling is removed as a product (see figure, paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have withdrawn a portion of the high pressure column overhead nitrogen, based on the teaching of Prosser and expanded it and used it as to provide cooling to the feed stream and recover the stream as a low pressure (but still pressurized) nitrogen product since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing this additional stream would result in both another product created for use and additional internal cooling to the heat exchanger which would be obvious as it can be shown to be old and well known by Prosser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/BRIAN M KING/Primary Examiner, Art Unit 3763